DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Hall (Registration Number 38,904) on September 21, 2022.
The application has been amended as follows: 
Cancel claims 9-16.
Election/Restrictions
This Application contains claims directed to the following patentably distinct species:
Group I drawn to claims 1-8
Group II drawn to claims 9-16
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Group I, Claims 1-8 pertains to a method and node for QoS differentiation of data packets using autonomous transmission mode, comprising: receiving a packet from a remote UE, the packet comprising a Scheduling Assignment; determining priority of data sent by the remote UE from the Scheduling Assignment; and ensuring one or more QoS parameters for the data based on the determined priority.
Group II, Claims 9-16 pertains to a method for QoS differentiation of data packets using eNB-scheduled transmission mode, comprising: receiving information from a UE, the information associated with the logical channel or logical channel group to which the UE has mapped one or more tags associated with the packet to be transmitted by the UE; and optimizing scheduling for the UE to transmit the packet based on the information received from the UE.
The underlined portions of Group I are not present in Group II.
The underlined portions of Group II are not present in Group I.
This requires employing different search strategies or search queries for each claim grouping.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Attorney David Hall (Registration Number 38,904) on September 21, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are canceled from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).
Claim Objections
Claim 5 is objected to because of the following informalities:  delete hyphens in the preamble of the claim.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND NODE FOR DETERMINING PRIORITY OF DATA FROM A SCHEDULING ASSIGNMENT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/120693 A1 to CALLARD et al. (“Callard”).
As to claims 1-2, and 4, see similar rejections to claims 5-6, and 8, respectively.  The apparatus teaches the methods.
As to claim 5, Callard discloses a network node (para. 0049, base station, fig. 5, 500) comprising a processor and an interface, the processor-and the interface coupled to one another,  wherein the processor and interface-are configured to (fig. 5, communications interface 506 coupled to processor 502): receive a packet from a remote UE, the packet comprising a Scheduling Assignment (para. 0028, The network access node 110, 113 may receive scheduling requests from the user device 102 to initiate the uplink transmission of data, and buffer status reports (BSRs) regarding the amount of data that the user device 102 needs to transmit (i.e. BSR is taken to be a scheduling assignment) and the priority of that data); determine priority of data sent by the remote UE from the Scheduling Assignment (para. 0028, BSR regarding…the priority of that data); and ensure one or more QoS parameters for the data based on the determined priority (para. 0028, In order to reduce the amount of signalling overhead, the network access node 110, 113 may map each radio bearer to a logical channel group (LCG) based on the QoS attributes of the radio bearer, such as the QCI. Rather than the user device 102 signalling the amount of data it has to send for each particular radio bearer, the user device 102 may be configured to report the aggregate status of data buffers for data associated with radio bearers in one or more LCGs (i.e. the BSR which includes priority of data is used to map transmissions to bearer with QoS attributes). Based on this information, and the network access node 110, 113 knowing the configuration of radio bearers in the LCGs, the network access node 110, 113 may schedule uplink transmissions by providing grants conferring transmission rights associated with a resource block to each user device 102.).
As to claim 6, Callard further discloses the network node of Claim 5, wherein the Scheduling Assignment comprises one or more tags indicative of the priority of data (para. 0028, buffer status reports (BSRs) regarding the amount of data that the user device 102 needs to transmit and the priority of that data;  para. 0032, buffer statuses (head of queue delay, dropping rate, buffer sizes etc.), i.e. these are examples of tags, and they pertain to priority).
As to claim 8, Callard further discloses the network node of Claim 5. wherein the QoS parameter is associated with a bearer (para. 0027, network access node 110, 113 may map each radio bearer to a logical channel group (LCG) based on the QoS attributes of the radio bearer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/120693 A1 to CALLARD et al. (“Callard”) in view of WO 2016/106686 A1 to LIANG J et al. (“Liang”) [see attached English language translation].
As to claim 3, see similar rejection to claim 7.  The apparatus teaches the method.
As to claim 7, Callard does not expressly disclose the network node of Claim 6. wherein the tag is at an application layer.
Liang at page 2 discloses the UE may adopt the feedback mechanism in the video transmission mode based on the application layer hypertext transfer protocol (Hypertext transfer protocol; abbreviation: HTTP) protocol to send the buffer status information to the server (i.e. the BSR transmitted is at an application layer, therefore the information of the BSR as in Callard is at that layer), where the transmission mode includes HTTP-based dynamic adaptive streaming (Dynamic Adaptive Streaming over HTTP; abbreviated as: DASH) mode, HTTP-based progressive download (HTTP Progressive Download) mode, etc.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the HTTP transmission of Liang into the invention of Callard.  The suggestion/motivation would have been so a UE can send QoE parameters to a server (Liang, page 2).  Including the HTTP transmission of Liang into the invention of Callard was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170006622 A1 discloses moreover, for example, the BSR may indicate a number of messages in the buffer (e.g., as an explicit indication and/or based on the number of message sizes in the BSR). The BSR may also indicate a message type of one or more of the messages in the buffer. The base station may determine additional parameters for allocating the resources based on the message type, such as a priority for allocating resources for the messages and/or the like. The BSR may additionally indicate a target range, a target transmission power, a target priority, a target latency, etc. for the one or more messages, which the base station can utilize in determining the resource allocation for the vehicle-based UE. In an example, the messages may relate to application-layer messages communicated in V2X communications, and the BSR may be part of media access control (MAC) layer communications such that the application-layer information of message size, number of messages, message type, etc. is communicated between the UE and the base station via MAC layer communications (para. 0027).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463